Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior art of record fails to disclose or fairly suggest, alone or in combination, a system to manage a pattern of lighting themes in a plurality of lighting modules, the system comprising: a lighting controller configured to receive AC power from a primary AC power source and user input indicative of pattern information and generate a data encoded power signal to provide power and encoded messages based on the pattern information over a two-wire network, the pattern information including a request to implement a lighting theme pattern of a plurality of lighting theme patterns or a pattern definition that defines at least a portion of a lighting theme pattern, wherein the at least a portion of the lighting theme pattern comprises an indication of a lighting theme of a plurality of lighting themes and a duration associated with the lighting theme and particularly including “ each lighting module including at least one lamp, lamp driver circuitry, a processor, and memory storing instructions, that when executed by the processor, configure each lighting module to: decode at least a portion of the encoded message from the received data encoded power signal; for the decoded at least a portion that includes the pattern definition, store the indication of the lighting theme and the associated duration in the memory; for the decoded at least a portion that includes the requested lighting theme pattern, retrieve from the memory one or more stored lighting themes that are associated with the requested lighting theme pattern; and apply in sequence the retrieved lighting themes by executing for the associated duration, each lighting theme of the requested lighting theme pattern”, in combination with the remaining claimed limitations as recited in claim 1 (claims 2-8 are allowable since they are dependent on claim 1).
Prior art of record fails to disclose or fairly suggest, alone or in combination, a lighting module comprising: at least one lamp; a microprocessor, and memory storing instructions, that when executed by the microprocessor, cause the lighting module to: receive a data encoded power signal over a two-wire network, the data encoded power signal providing power and encoded messages, the encoded messages including lighting theme pattern information indicative of a lighting theme pattern of a plurality of lighting theme patterns; decode at least a portion of the received message, the at least a portion including an indication of the lighting theme pattern and particularly including “ retrieve from the memory one or more stored pattern indications that are associated with the lighting theme pattern, the stored pattern indications including one or more lighting themes and a duration associated with each lighting theme of the one or more lighting themes, each lighting theme of the one or more lighting themes associated with one or more lamp settings; and apply, in sequence, each lighting theme of the lighting theme pattern by executing the one or more settings for the at least one lamp for the associated duration ”, in combination with the remaining claimed limitations as recited in claim 9 (claims 10-14 are allowable since they are dependent on claim 9).
Prior art of record fails to disclose or fairly suggest, alone or in combination, a method to manage a pattern of lighting themes in a plurality of lighting modules, the method comprising: receiving at a plurality of lighting modules a data encoded power signal over a two-wire network, the data encoded power signal providing power and encoded messages, the encoded messages including lighting theme pattern information indicative of a requested lighting theme pattern of a plurality of lighting theme patterns; decoding, with at least one lighting module of the plurality of lighting modules, at least a portion of the received message, the at least a portion including an indication of the requested lighting theme pattern, the at least one lighting module comprising memory and at least one lamp, the memory storing one or more lighting theme patterns and one or more lighting themes and particularly including “ wherein applying the requested lighting theme pattern comprises sequentially executing each lighting theme of the requested lighting theme pattern, wherein executing each lighting theme comprises executing the one or more lamp settings for the at least one lamp for the associated duration ”, in combination with the remaining claimed limitations as recited in claim 15 (claims 16-20 are allowable since they are dependent on claim 15).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D. A whose telephone number is (571)272-1817.  The examiner can normally be reached on 8:00 AM to 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taningco Alexander H can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.   Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Minh D A/
Primary Examiner
Art Unit 2844